 608DECISIONSOF NATIONALAutomotive Salesmen'sAssociation(A.S.A.)Af-filiatedwith SIUNA, AFL-CIO (Spitler-Demmer,Inc.)andConrad W.Kreger,on behalf of Spitler-Demmer, Inc. Case 7-CB-1949July 23, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSMCCULLOCHAND BROWNUpon charges duly filed on April 18,1969, byConradW. Kreger,acting on behalf of Spitler-Demmer,Inc., the General Counsel of the NationalLabor Relations Board,by the Regional Directorfor Region 7, issued a complaint dated October 30,1969, against Automotive Salesmen'sAssociation(A.S.A.)AffiliatedwithSIUNA,AFL-CIO,hereinafter referred to as Respondent,alleging thatRespondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(b)(1)(A) and Section 2(6) and(7) of the Na-tional Labor Relations Act, as amended.Copies ofthe charge,complaint,and notice of hearing beforea Trial Examiner were duly served on Respondentand the Charging Party.With respect to the unfair labor practices, thecomplaint alleges that Respondent fined HerbertAnderson,James Fahnestock,ClydeHale, HaroldHannon,Robert Walewski,and Karl Demmer, em-ployees of Spitler-Demmer,Inc., in part,becausethey jointly and severally resorted to the processesof the Board by filing a decertification petition andparticipated in the processes of the Board by sup-porting said petition and casting ballots againstRespondent in the election conducted pursuant tosaid petition. The complaint further alleges thatRobertWalewski was fined,inpart,because heparticipated in the unfair labor practice processesof the Board by giving testimony against Respon-dent in Case7-CB-1761.'The Respondent'sanswer,dated November 3,1969, admits certain jurisdictional and factual al-legations of the complaint-denying the relevanceof certain of the factual allegations-but denies thecommission of any unfair labor practices.On December 4, 1969,Respondent, the ChargingParty, and counsel for the General Counsel enteredinto a stipulation and jointly moved to transfer thisproceeding directly to the Board for findings offact, conclusions of law,and Decision and Order byIThe complaint further alleged that the fines violated Sec 8(b)( I )(A)because they are unreasonable and excessive in amount In view of ourdisposition of the other issues, we do not pass on this issueLABOR RELATIONS BOARDthe Board.The parties waived a hearingbefore aTrialExaminer,the issuance of a Trial Examiner'sDecision,the filing of exceptions with the Board,and oral argument before the Board.The partiesagreed that the stipulation,the charge,complaintand answer,and Respondent'sconstitution con-stitute the entire record in this case.On January7,1970,theBoard granted theparties'motion to transfer the case to the Board.Briefswere thereafterfiledbyRespondent, theCharging Party,and the General Counsel.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the basis of the parties' stipulation, thebriefs, and the entire record in this case, the Boardmakes the following:FINDINGS OF FACT1.COMMERCEThe charge in this case was filed on behalf of Spit-ler-Demmer, Inc., alleging that certain of its em-ployees were fined by the Respondent in violationof Section 8(b)(I )(A) of the Act.At all times material herein, Spitler-Demmer,Inc., a Michigan corporation, has maintained itsonly office and place of business at 35540 MichiganAvenue, Wayne, Michigan. Spitler-Demmer, Inc.,is,and has been at all times material herein, en-gaged in the retail sale, distribution, and service ofnew and used automobiles and trucks as a dealerfranchised by the Ford Motor Company. During theyear ending December 31, 1968, which period isrepresentative of its operations during all timesmaterial herein, Spitler-Demmer, Inc., had a grossvolume of business from the sale of new and usedautomobilesand trucks and related servicingthereof in excess of $500,000. During the sameperiod,Spitler-Demmer, Inc.,purchasedandcaused to be transported from points outside theState of Michigan directly to its place of business inWayne, Michigan, automobiles, trucks, automotiveparts, and other goods and materials valued in ex-cess of $50,000.On the basis of the foregoing facts, it is clear thatSpitler-Demmer, Inc., is now and has been at alltimes material herein an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.184 NLRB No. 64 SPITLER-DEMMER,INC.60911.LABOR ORGANIZATIONRespondent is and has been at all times materialherein a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. The FactsAt all times material herein the alleged dis-criminatees (HerbertAnderson,KarlDemmer,James Fahnestock, Clyde Hale, Harold Hannon,and Robert Walewski) were employees of theCharging Party and from February 3, 1968, toNovember 5, 1968,2 were members in good stand-ing of the Respondent. On February 3 Respondentcalled a strike3 against Spitler-Demmer which con-tinued until November 20. During the course of thestrike the following employees crossed the picketline and returned to work on the dates set forthafter their names.Robert WalewskiFebruary 17Clyde HaleMarch 1James FahnestockMay 15Herbert AndersonJune 18Harold HannonJune 19Karl DemmerSeptember 10Article XI, section 1, of Respondent's constitution,entitled "Expultions [sic] and Trial of Members,"provides that a member shall be subject todiscipline "for crossing lawful picket lines, failing toperform strike duty, or engaging in other conductinimical to the best interests of this Association;providedchargesarefirstfiledagainstsaidmember." The section states that a penalty may beassessed upon conviction but the nature of suchpenalty is not specified,4 nor is it stated how thepenalty is to be enforced.On May 6, the Charging Party herein filed an un-fair labor practice charge against the Respondentand on July 30 a complaint issued alleging viola-tions of 8(b)(I)(A).5On July 12, Clyde Hale filed a decertificationpetitionwith the Board and on August 28 theparties entered into a Stipulation for CertificationUpon Consent Election.A hearing was held on October 7 and 8. Duringthe course of thehearingRobert Walewski testifiedon behalf of the General Counsel with regard tothreats made to him by agents of Respondent fol-lowing his abandonment of the strike.The election was held on October 21. Ten ballotswere cast,all againstthe Respondent.On October 22, the day following the decertifica-tion election, Respondent sent each of the allegeddiscriminatees a letter notifying them they werebeing brought up on charges for crossing the As-sociation's picket line and that a hearing would beheld on November 6. On November 5 each of theemployees resigned his membership in Respon-dent.6On November 6, Respondent's trial boardmet to consider the charges against the six.Trial Examiner Gregg issued his Decision in Case7-CB-1761 on January 16, 1969, finding thatRespondent had violated Section 8(b)(1)(A) by,inter alia,threateningWalewski that once the strikewas settled he would no longer be a salesman. OnJanuary 28, 1969, theRegionalDirector notifiedthe Board that the Respondent was complying withthe TrialExaminer'sRecommended Order.On January 20, 1969,7 the employees werenotified of thetrialboard's decision which foundthem guilty as charged and fined them as follows:8AmountGross EarningsEmployeeof Fine1967Feb-Nov. 1968Herbert Anderson$2,000$11,203.67$4,407.6345%James Fahnestock3,00010,446.105,945.48697Clyde Hale4,00011,697.589,832.0140%Harold Hannon2,00010,995.676,146.7033%Robert Walewski4,0008,099.697,402.4654%Karl Demmer10010,520.692,640.435%The employees appealed the decision of the trialboard to Respondent's appeal board by lettersdated January 28, 1969, but did not appear for ahearing scheduled for February 14, 1969. OnMarch 6, 1969, the appeal board affirmed the trialboard's decision.Respondent's constitution pro-vides that a further appeal maybe taken to the pres-ident of Respondent who has authority only to af-firm the decision of the appeal board or to decreasethe penalty.Such an appeal was not taken.With respect to the filing of charges againstmembers, Respondent'sconstitution provides thatzAll dates are in 1968 unless specified otherwiseThe complaint alleges the strike was an economic one The Respondentclaims it was an unfair labor practice strike No charges characterizing thestrike as an unfair labor practice strike were ever filed with the Board4Art XI11,Finances, states that"The income of the Association shallconsist of dues, fees,assessments and fines "Case 7-CB-1761Respondent's answer denies the effectiveness of the resignations on theground that they were not effected pursuant to the Association's constitu-LionThat constitution,however, doesnot refer to any specific procedurefor resignation of a member'Respondent's constitutionprovidesthat the trial board"shall reach adetermination within three(3) working daysafterthe close oftestimony "" In addition to the amountof the fines,the table includes the grossearnings of the employees for the calendaryear 1967 andthe period of thestrike(Februaryto November1968), and thepercentage of gross strikeperiodearningswhichthe fine represents 610DECISIONSOF NATIONALLABOR RELATIONS BOARDthe charge must be in writing and signed by themember making the charge.Charges are submittedto the executive vice president who has the powerto determine whether the charges are worthy of tri-al.The constitution also provides that the executivevice president is anex officiomember of the trialboard,and he has responsibility for arguing on be-half of the trial board's decision when and if an ap-peal is taken to the appeal board.B.The IssueThe issue in this case is whether the employeesnamed above were fined by the Union solely forcrossing an authorized picket line as the October22 letter from the Union charged or, in part,because they resorted to the processes of the Boardby filing and supporting a decertification petitionand casting ballots against the Union in the electiondirected on such petition,and, in the case ofWalewski,for giving testimony against Respondentin an unfair labor practice proceeding.C.DiscussionRespondent contends that the fines were leviedsolely because of the members'actions in crossingthe authorized picket line established by Respond-ent in support of its strike against Spitler-Demmer,Inc.The General Counsel argues,on the otherhand,that the timing of the disciplinary actionagainst these members when viewed in relationshipto the timing of their decertification activities andthe previous unfair labor practice proceedings war-rants the inference that the fines were levied inretaliation for the members'participation in thoseevents.We agree with the General Counsel.The Respondent's letter notifying the membersthat they were to be tried on the charge of crossingthe picket line was mailed to the employees on Oc-tober 22,1968. On October 21, 1968,a decertifica-tion election had been held,and all 10 ballots cast,including ballots of the 6 members,were castagainst the Union. This for all practical purposesmeant that the Union had not only lost its strike,but its representative status as well. Thus, on thefirst day following news of this event Respondent'sexecutive vice president determined that these sixmembers who had actively supported the decertifi-cation activities should be brought to trial. This'Respondent can hardly argue that the fines were applied evenhandedlyaccording to some formula related to earnings during the period of picketline crossing,for the relevant data reveals no such formula, and Demmerwas fined only $10010CfTheAmericanBakery and ConfectioneryWorkers' Local Union 300,AFL-CIO (NationalBiscuitCompany),167 NLRB596, enfd in pertinentpart 411F 2d 1122 (C A 7)timing gathers significance from the fact thatthough some of the members involved had beencrossing Respondent's picket line from as early asFebruary and March 1968, Respondent had takenno disciplinary action against them not evenwarned them that disciplinary action might betaken.Moreover,although the record does notreflect the date the charges were filed,the letter tothe members charges them with crossing the picketline through October 22,the date of the letter.Whether one assumes from this that the chargeswere first filed by some unnamed member on thatdate, or that earlier filed charges were held by theexecutive vice president until that date, it is ajustifiable inference that news of the loss of thedecertification election was a precipitating factor inthe initiation of the disciplinary proceedings.Other factors also support the inference theGeneral Counsel urges us to draw.Thus,despiteconstitutional provisions requiring the trial board toissue its decision 3 working days after trial of the is-sues(the trial was on November 6) the trial boarddid not render its decision until January 20, 1969,76 days later.This was but 4 days after Trial Ex-aminer Gregg issued his decision in the previousunfair labor practice proceeding finding on thebasis of testimony of Walewski that Respondenthad unlawfully coerced and restrained Walewski inthe exercise of Section 7 rights.Finally,it is signifi-cant that the larger fines were levied against Hale,the member who filed the decertification petition,and Walewski,themember who testified againstthe Union.9On the basis of the foregoing,we find thatRespondent'smotivation in fining Hale, Anderson,Hannon,Demmer, and Fahnestock was rooted, inpart, in their having resorted to the electionprocesses of the Board and in their participation inthose processes,including casting ballots againstRespondent, to decertify Respondent as theircollective-bargainingrepresentative,and thatWalewski's fine was not only motivated in part, inthose same reasons, but, also,in part,for havinggiven damaging testimony against Respondent in aprior unfair labor practice proceeding.'°We findfurther,forreasons stated in theBlackhawkTanningdecision,that by such conduct Respondentrestrained and coerced the above-named membersin the exercise of rights guaranteed by Section 7 ofthe Act, and thereby violated Section 8(b)(1)(A)."" InternationalMolders' and Allied Workers Union, Local No 125,AFL-CIO(Blackhawk Tanning Co,Inc), 178 NLRB 208 Chairman Milleradopts the reasoning set forth in the opinion of Chairman McCulloch andMember Zagora in Blackhawk Tanning for the conclusion that a fine leviedby a union against a member for filing or otherwise supporting a decertifi-cation petition violates Sec 8(b)( 1)(A) SPITLER-DEMMER,INC.611IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above havea close, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact,and upon the entire record herein, the Board makesthe following:CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Section 2(5) of the Act.2.By fining Clyde Hale, James Fahnestock, Her-bert Anderson, Harold Hannon, and Karl Demmer,in part, for resorting to the election processes of theBoard and for their participation in those processes,including the casting of ballots against the Respond-ent, to decertify the Respondent as their collec-tive-bargaining representative, and by fining RobertWalewski, in part, for those reasons, and, in part,for giving testimony against Respondent in an un-fair labor practice proceeding held pursuant to Sec-tion 10(c) of the Act, Respondent restrained andcoerced employees in the exercise of rights guaran-teed by Section 7 of the Act in violation of theprovisions of Section 8(b)(1)(A) of the Act.3.By engaging in the aforesaid conduct, Respon-dent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices, we shall order it to ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of theAct.To remedy the coercive and restraining effect ofthe fines assessed against its members, Respondentwill be required to rescind the fines, to reimburseany moneys collected pursuant to the fi es, to ex-punge from its records all references to he fines,and to notify the fined members and other mem-bers of the rescission of such fines and of their rightto utilize the processes of the National Labor Rela-tions Board in determing any question regardingthe continuing representative status of the Respond-ent Union and to give testimony in Board proceed-ingswithout their being fined for doing so, suchnotices to be posted at Respondent's office andhall,and at Spitler-Demmer, Inc.'s place ofbusiness providing the latter is willing.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelations Board hereby ordersthat theRespond-ent,AutomotiveSalesmen'sAssociation (A.S.A.),Affiliatedwith SIUNA, AFL-CIO,itsofficers,agents,and representatives,shall:1.Cease and desist from:(a)Restraining and coercing employees in theexercise of their rights guaranteed in Section 7 oftheAct,by assessing fines against its membersbecause of their filing of a decertification petitionwith the NationalLaborRelations Board, their par-ticipation in the processes of the Board by support-ing such'a petition and by casting ballots againstRespondent in an election conducted pursuant tosuch a petition,or because of their giving testimonyagainstRespondent in an unfair labor practiceproceeding conducted pursuant to Section 10(c) ofthe Act.(b) In any like or related manner restraining andcoercing employees in the exercise of their rightsguaranteed in Section7 of the Act.2.Takethe following affirmative action to effec-tuate the policies of the Act:(a)Rescind the fines assessed against ClydeHale, James Fahnestock, Herbert Anderson,HaroldHannon,Karl Demmer, and Robert Walewski, andexpunge from Respondent's record all references tothe fines.(b)Reimburse,or refund to, any employeesnamed in paragraph 2(a) of this Order,who havepaid all or any portion of the fines,the amount ofsuch payments together with interest at 6 percentfrom the date of such payments.(c) Post at its office and meeting hall and at theWayne premises of Spitler-Demmer, Inc., providingthe latter is willing,copies of the attached noticemarked"Appendix."" Copiesof said notice, onforms providedby theRegional Director for Region7,afterbeingdulysignedbyRespondent'sauthorized representative,shall be posted by it im-mediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in con-spicuous places,including all places where notices° In the event that this Order is enforcedby a Judgmentof a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board" shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "427-835 0 - 74 - 40 612DECISIONS OF NATIONALtomembers are customarily posted.Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered,defaced,or covered byany other material.(d)Notifythe Regional Director for Region 7, inwriting, within10 days fromthe date ofthis Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrestrainor coerce employeesin the exercise of their rights guaranteed inSection 7 of the Act, by assessing fines againstmembers because of their filing of a decertifi-cation petition with the National Labor Rela-tions Board, their participation in the processesof the Board, by supporting such a petition andby casting ballots against this Union in an elec-tion conducted pursuant to such a petition, orbecause of their giving testimony against thisUnion in an unfair labor practice proceedingconducted pursuant to Section 10(c) of theAct.WE WILL NOT in any like or related mannerrestrain or coerce employees in their exerciseLABOR RELATIONS BOARDof rights guaranteed in Section7 of the Act.WE WILL rescind the finesassessed againstClydeHale, JamesFahnestock, Herbert An-derson,Harold Hannon,KarlDemmer, andRobertWalewski and expungefrom ourrecords all references to such fines.WE WILLreimburse the aforementioned em-ployeesfor any amountstheymay have paidon such fines with interest at 6 percent fromthe date of such payments.AUTOMOTIVE SALESMEN'SASSOCIATION (A.S.A.)Affiliated with SIUNA, AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan,48226,Telephone 313-226-3200.